REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on November 8, 2018, April 10, 2019, May 17, 2019, July 1, 2020, October 20, 2020 and March 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Claims
2.         Claims 1-21 are allowed over the prior art of record.

Reasons for Allowance
3.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Demers et al. (US 8,105,265) and Connell et al. (US 7,318,892).
Demers, and Connell, while teaching similar pneumatic manifolds, comprising: a first fluid line fluidly connected to a venous drip chamber in an extracorporeal circuit of a dialysis system; a second fluid line fluidly connected to an arterial drip chamber in the extracorporeal circuit of the dialysis system; a venous valve fluidly connected to the first fluid line; an arterial valve fluidly connected to the second fluid line; a pump; and a controller selectively activating or deactivating the venous valve and arterial valve; the controller controlling a fluid level in the drip chambers by activating or deactivating the valves, fail to disclose or reasonably suggest alone or in combination, the claimed unique combination of structure and function; namely, wherein the pneumatic manifold comprises: an internal conduit; a first fluid line fluidly connected to the internal conduit; a second fluid line fluidly connected to the internal conduit; a venous valve fluidly connecting the first fluid line to the internal conduit; an arterial valve 
This limitation not disclosed or rendered obvious by Demers and Connell imparts a novel and non-obvious function of the claimed device, namely by combining such unique claimed structure - a single, cost-effective, pneumatic manifold is provided, which allows for active and effective control of fluid levels in both arterial and venous drip chambers, resulting in more effective removal of air bubbles, as outlined by applicant in paragraph [0003] of the specification, as originally filed.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
 
Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chapman et al. (US PGPUB 2009/0112151) discloses a dialysis system having integrated pneumatic manifold.
	Kelly et al. (US PGPUB 2005/0131331) discloses medical fluid therapy flow control systems and methods.
Kelly et al. (US PGPUB 2005/0131332) discloses high convection home hemodialysis/hemofiltration and sorbent system.
Smith et al. (US 6,315,707) discloses systems and methods for separating blood in a rotating field.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781